DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/27/2020, claims 1, 2, and 4-6 are pending.
Claims 1, 2, and 4-6 have been amended.
Claim Objections
Claim 6 is objected to because of the following informalities: 
“recorded actual distance” should read -- the recorded actual distance --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites: “an actual distance between the line of light on a workpiece and the machining point in the machining direction is recorded and used as a parameter for calculating the time for the tracking of the machining point”. It is unclear whether the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kubota (US 2002/0084260 A1, previously cited).
Regarding claim 1, Kubota discloses
A method for guiding a laser machining head (“a laser welding method and a laser welding apparatus capable of accurately projecting a laser beam on a weld position”, see para.0009) along a track (weld line 1, see figs. 1-2) to be machined, in which 
- projecting a line of light (flat laser beams 4, see fig.2) onto the track (weld line 1, see figs. 1-2) to be machined, transversely with respect to the track (weld line 1, see figs. 1-2), the projected line of light (flat laser beams 4, see fig.2) in front of the machining point (machining point of the laser beam 2 shown in fig.2) in the machining direction at a distance (distance between the laser beam 2 and flat laser beam 4 shown in fig.2. For example, distance L, see figs.1-9 and para. 0051-0054. Para.0048 recites: “a position detected by the groove detector 20 and the spot of the laser beam 2 projected by the optical head 11 are spaced by a distance L”), 

    PNG
    media_image1.png
    730
    860
    media_image1.png
    Greyscale

Annotated figure 2 of Kubota
- determining a position of the track (position of the groove detector 20 on the weld line 1, e.g. point P, see fig.7. Para.0051 recites: “the groove detector 20 arrived at a point P”) in front of a machining point (machining point of the laser beam 2 shown in fig.2, e.g. point Q is one of the machining points, see figs.1-7) is from images of the line of light (flat laser beams 4, see fig.2, see figs.1-7) recorded continuously during the machining (see fig.7 and para.0041, 0051-0054, wherein the groove detector 20 including an imaging device 22 for forming an image of a region), and 
- aligning the machining point (machining point of the laser beam 2 shown in fig.2) with the track (weld line 1, see figs. 1-2 and 7) when the machining point (machining point of the laser beam 2 shown in fig.2, see figs.1-7) reaches a respective point (point Q, see fig.7) on the weld line 1, see figs. 1-2 and 7) for which the position of the track (point P, see fig.7) was determined (see fig.7 and para.0041, 0051-0054), 
wherein a machining speed at which the machining point is guided along the track (weld line 1, see figs. 1-2 and 7) to be machined changes over time (see para.0049 recites: “the moving speed of the laser welding apparatus A is variable”.  Pieces of data on … moving speed V(t(n)) shown in FIG. 8. See para.0065),
wherein a current machining speed (current moving speed of the laser beam 2 at the detection time, see fig.2,8 and see para.0051-0054, “v(t(q))”) at which the machining point (machining point of the laser beam 2 shown in fig.2, e.g. point Q is one of the machining points, see figs.1-7)) is guided along the track (weld line 1, see figs. 1-2 and 7) to be machined is read from a controller (control unit 30, fig.1. Pieces of data on … moving speed V(t(n)) stored in the buffet memory 33  included in the control unit 30. See para.0055, wherein the control unit 30 performs the calculating operation based on the data stored in the buffer memory 33) controlling the movement of the laser machining head (claim 8 recites: “a control unit of controlling a laser welding operation, the control unit sequentially storing pieces of data … moving speeds at which the holding-turning mechanism is moved in a memory”, and using the data to calculate the time, see para.0051-0054) and is used as a current parameter for calculating a time for tracking of the machining point (machining point of the laser beam 2, see fig.2) at which the machining point reaches the respective point of the track (when the machining point of the laser 2 reaches point Q, the current speed v(t(q-1)), (v(t(q))…is used as a current parameter for calculating a time for tracking the machining point of the laser 2 at which the machining point of the laser 2 reaches point Q, see figs.7-8 and para.0051-0053)
“the optical head 11 arrives at the point Q at the time t(q)”, see para.0051) is determined from the distance (distance L e.g. L(t(q)), see figs.1-9 and para. 0051-0054) of the line of light (flat laser beams 4, see fig.2) from the machining point (point Q , see figs.1-7)  and the current machining speed (current moving speed of the laser beam 2 at the detection time, see fig.2,8 and see para.0051-0054, “v(t(q))…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota as applied to claims 1-2 above, and further in view of Schurmann (US 2013/0043225 A1, previously cited)
Regarding claims 4-6, Kubota discloses all the claimed limitations as set forth.
However, Kubota does not explicitly disclose a recorded actual distance is used as a parameter of a closed-loop control of a distance of the focus of a machining laser beam from a workpiece surface as cited in claim 4;
the recorded actual distance is used as a parameter in a closed-loop control of a distance of the laser machining head from the workpiece surface as cited in claim 5; and 
wherein recorded actual distance is used as a parameter for displacing a beam-shaping optical unit for focusing the machining laser beam onto the workpiece surface as cited in claim 6.
Schurmann discloses a method for processing a workpiece by means of a laser beam, comprising:
a recorded actual distance (distance d between the light line 38 and the point at which the laser beam 12 impinges, see figs.1-2B) is used as a parameter of a closed-loop control of a distance of the focus of a machining laser beam (focal position of the laser beam 12, see para.0050) from a workpiece surface (workpiece surface 16, see figs.1-2. See para.0050) as cited in claim 4;
Schurmann futher discloses the recorded actual distance (distance d between the light line 38 and the point at which the laser beam 12 impinges, see figs.1-2B) is used as a parameter in a closed-loop control of a distance of the laser machining head (laser processing head 10, see fig.1)from the workpiece surface (workpiece surface 16, see figs.1-2. See para.0049-0050) as cited in claim 5; and
wherein recorded actual distance (distance d between the light line 38 and the point at which the laser beam 12 impinges, see figs.1-2B) is used as a parameter for displacing a beam-shaping optical unit (optic 18, see fig.1) for focusing the machining laser beam (laser beam 12, see fig.1) onto the workpiece surface (workpiece surface 16, see figs.1-2. See para.0049-0050, regard to the distance d from the point where the laser beam 12 impinges, the housing 14 moves upwardly/ downwardly which leads to the displacements of the optic 18 located inside the housing 14) as cited in claim 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kubota to incorporate the teachings as taught Schurmann, wherein the recorded actual distance is used as a parameter of a closed-loop control of the distance of the focus of a machining laser beam from a workpiece surface in claim 4; the recorded actual distance is used as a parameter in a closed-loop control of a distance of the machining head from the workpiece surface as cited in claim 5; and wherein the recorded actual distance is used as a parameter for displacing a beam-shaping optical unit for focusing the machining laser beam onto the workpiece surface as cited in claim 6. Doing so allows to control the movement of the laser machining head effectively based on the distance between the light line and machining point.

Response to Arguments
Objection to Specification: the amendments filed on 10/27/2020 have overcome the previous objection.
Claim Objections:  the amendments filed on 10/27/2020 have overcome the previous objection. However, based on the new amendments, claim 6 is objected. The claim objection(s) is maintained.
Claim Rejections - 35 USC § 112: the amendments filed on 10/27/2020 have raised new issue(s). The 112(b) rejections are maintained.
Rejections under 35 USC §102 and 103:
Applicant's arguments filed on 10/27/2020 have been fully considered but they are not persuasive.
Applicant’s arguments: “Independent claim 1, as amended, recites the feature of "wherein a machining speed at which the machining point is guided along the track to be machined changes over time, wherein 
a current machining speed at which the machining point is guided along the track to be machined is read from a controller controlling the movement of the laser machining head and is used as a current parameter for calculating a time for tracking of the machining point at which the machining point reaches the respective point of the track...." 
This feature is advantageous, among other reasons, because it enables a machining point to be aligned with a track as soon as the machining point reaches a point of the track. Kubota fails to disclose this feature…”

The Examiner respectfully disagrees with the Applicant because the reference Kubota still discloses the newly added limitations above. In paragraph [0049] of Kubota discloses “If the moving speed of the laser welding apparatus A is variable, the time when the spot of the laser beam 2 projected by the optical head 11 … is determined ...”; thus, it is clear that the machining speed of the laser beam 2, at which the machining point of the laser beam 2 is guided along the pieces of data on time and moving speed over time which shown in figure 8 to show the speed is not constant, is it changing based on the time t(q-1),t (q), t(q+1)…. Thus, Kubota reads on the claimed limitations: “wherein a machining speed at which the machining point is guided along the track to be machined changes over time”
In addition, the data, which includes a current machining speed(s) v(t(p-3), v(t(p-2))… shown in figure 8 of Kubota at which the machining point of the laser beam 2 is guided along the weld line 1 to be machined, is saved in a buffer memory (see para. 0051). The buffer memory is a part of the control unit 30 which is configured to control the movement of the laser machining head (see claim 8 recites: “claim 8 recites: “a control unit of controlling a laser welding operation”). Thus, for calculating the time from the data stored in the buffer memory, it is clear that the control unit 30 reads the current machining speed stored in the buffer memory. 
Furthermore, the current machining speed(s) v(t(p-3), v(t(p-2))… shown in figure 8 of Kubota is also used as a current parameter for calculating a time for tracking of the machining point of the laser beam 2 at which the machining point reaches the respective point Q of the weld line 1 shown in para. 0051-0053 of Kubota (para.0051 recites: “a time when the optical head 11 will arrive at the point Q is calculated. Data stored in the buffer memory 33, i.e., pieces of data on time t(n) and moving speed V(t(n)) shown in FIG. 8, are used for calculating the time”). Therefore, Kubota still discloses “a current machining speed at which the machining point is guided along the track to be machined is read from a controller controlling the movement of the laser machining head and is used as a current parameter for calculating a time for tracking of the machining point at which the machining point reaches the respective point of the track...." as claimed requirement.

For the above reasons, the rejection to claim 1 respectfully sustained by the Examiner.
Schurmann has not been used for the rejections to the independent claim 1.
Claims 2, and 4-6 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110290780 A1 discloses the apparatus for material processing using a laser (1) with scanner lens (2b) movable relative to a workpiece (7) to be processed by a guiding machine, where the scanner lens operates according to the principle of a pre-objective scanning or post-objective scanning and a beam path of the scanner lens is guided using active and/or passive deflection units, comprises an image sensor (18), which is moved along with the scanner lens and is optically integrated into a partial region of the beam path of the scanner lens beginning with the processing position on the workpiece, and a projector (10).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761